DETAILED ACTION
1.	The Amendment filed 03/03/2021 has been entered. Claims 1-3 & 5-12 remain pending and are currently being examined. No claims were amended.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Actions issued on 09/26/2018 & 03/16/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
4.	Drawing objections in the 09/04/2020 Office Action are withdrawn.

Specification
5.	The amendment filed 07/27/2020 remains objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “arranged individually downstream of said first and second dosage assemblies and separated from said first and second dosage assemblies” of claim 1, lines 19-20.
Applicant is required to cancel the new matter in the reply to this Office Action.
downstream of said first and second dosage assemblies and separated from said first and second dosage assemblies. When looking at figures 5A-6B, it appears first and second pressure transducers 410, 510, are arranged upstream within and an integral part of the first dosage assembly 400 and the second dosage assembly 500, not downstream and separated. Looking to figures 8-11, PIC (Controlled Indicated Pressure) as argued by Applicant as being downstream is actually within the first and second dosage assemblies 400, 500, as clearly seen in figure 11. Examiner contends downstream (see fig 11) would be after the exit 413 (fig 5A), 513 (fig 6A), and somewhere within conduit leading to nozzle 301. Even further, Applicants instant specification recites:
[0090] Said transducer is arranged directly upstream of the valve (509), in the various versions of solutions for this valve, so that the pressure controls are not affected by the load losses of the circuits upstream thereof. 
[0091] This is evident in FIGS. 8 to 10 by means of the symbol PIC (Controlled Indicated Pressure).
Thus, Examiner respectfully contends each of the first and second pressure transducers 410, 510, are arranged within and an integral part of the first dosage assembly 400 and the second dosage assembly 500 and upstream, not downstream as claimed.

Claim Rejections - 35 USC § 112
6.	Claims 1-2 & 5-12 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment to claim 1, lines 19-20 which recites “arranged individually downstream of said first and second dosage assemblies and separated from said first and second dosage assemblies” is not supported by the original specification or claims and therefore considered new matter.
Claims 2 & 5-12 remain rejected at least based on their dependency from claim 1.

Claim Rejections - 35 USC § 103
7.	Claims 1-2 & 5-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Lenhardt et al. (EP 0823531 A2) hereinafter Lenhardt in view of Hayama (US 2015/0028055 A1) hereinafter Hayama and Yanagita et al. (US 6,726,773 B1) hereinafter Yanagita. 
Regarding claim 1, the recitation “monocomponent or bicomponent polymeric product”, this recitation is a statement of intended use which does not patentably distinguish over Lenhardt since Lenhardt meets all the structural elements of the claim and is capable to apply a monocomponent or bicomponent polymeric product, if so In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the process intended to be used with the apparatus. See MPEP 2114.
As regards to claim 1, Lenhardt discloses a device for extruding a polymeric plastic product, for an automatic machine for forming a spacer frame (pg 1-3, description; fig 19-21; clm 8-17), comprising: a first refillable piston-cylinder unit 11 and a separate second refillable piston-cylinder unit 12 configured for dosage and feeding of the plastic product, and a controller (implicit, motor 8 and speed sensor 10 are controlled, see pg 13, ¶ 3) being configured to activate the first refillable piston-cylinder unit 11 and the separate second refillable piston-cylinder unit 12 alternately such that one of the first refillable piston-cylinder unit 11 and the separate second refillable piston-cylinder unit 12 is configured to provide continuity of flow to an extrusion nozzle 17 while the other of the first refillable piston-cylinder unit 11 and the separate second refillable piston-cylinder unit 12 is configured to reload, the first & second refillable piston-cylinder 
Hayama discloses a discharge apparatus for supplying a high viscosity paste-like material (abs; [0008]; fig 1; clm 1), comprising a first dosage syringe pump 31 and a separate second dosage syringe pump 32 for the dosage and feeding of the paste-like material ([0035]; fig 1), and a CPU controller 91 configured to communicate with an operator input interface 94 on a control post ([0044]-[0047]; fig 3), the CPU controller 91 configure to activate the first dosage syringe pump 31 and the separate second dosage syringe pump 32 alternately, so that one of them provides flow continuity to a discharge nozzle 50 while the other one is being reloaded ([0024]; [0035]; [0052]-[0079]; fig 1 & 3-6), the first dosage syringe pump 31 and the separate second dosage syringe pump 32 
Yanagita discloses an integral pneumatic dispensing system that is related to a robot for providing a steady transition state (abs; fig 1; clm 11), comprising a frame 12 that houses first and second dosage shotmeters 14A, 14B, wherein the function of each shotmeter 14A, 14B, is to provide material 16 to be sprayed or otherwise applied to a piece wherein the piece is located at the end of a robot 18 with a dispensing outlet 26 is disposed at a distal end 28 of the robot arm 20 for applying material 16, a list of which may include, but are not limited to, sealant, paint, adhesive, weld material, caulk and the like, and wherein the first and second dosage shotmeters 14A, 14B, are each provided with a respective first and second pressure transducer 52A, 52B, arranged individually downstream of  the first and second dosage shotmeters 14A, 14B, and separated from (via a hose, see fig 1) the first and second dosage shotmeters 14A, 14B, wherein the first pressure transducer 52A monitors the pressure of the first dosage shotmeter 14A and the second pressure transducer 52B monitors the pressure of the second dosage shotmeter 14B (abs; col 2, ln 31-col 4, ln 37; fig 1; clm 6-7 & 11). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include wherein the first and second dosage shotmeters 14A, 14B, are each provided 
As regards to claim 2, Lenhardt discloses a device (pg 1-3, description; fig 19-21; clm 8-17), wherein each one of said first & second refillable piston-cylinder units 11, 12, 
As regards to claims 5 & 11, Lenhardt discloses a device (pg 1-3, description; fig 19-21; clm 8-17), wherein the flow-rate ramps are configured to respectively increase for one of the second or first refillable piston-cylinder unit 12, 11, that is taking over and decrease for the other one of the first or second refillable piston-cylinder unit 11, 12 that is quitting (pg 4; pg 8, ¶ 3; pg 10, ¶ 4; pg 14 ¶ 1-pg 19, ¶ 1; fig 19-21; clm 1), however the combination of Lenhardt and Hayama does not explicitly teach that the flow rate ramps of the first and second dosage units are linear or non-linear. However, these are the only possible choices for the ramps, i.e. linear or non-linear. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used either linear or non-linear ramps as a matter of choosing from a finite number of identified, predictable results with a reasonable expectation of success. See MPEP 2143(I)(E). One of skill in the art would have been motivated to experiment with different ramp profiles to minimize any disturbance in the flow rate and pressure of the paste-like material.
As regards to claim 6, Lenhardt discloses a device (pg 1-3, description; fig 19-21; clm 8-17), wherein each one of the second or first refillable piston-cylinder unit 12, 11, that is taking over is configure to align its own pressure with the pressure of the refillable piston-cylinder unit that is quitting, by means of the actuations of adapted synchronous electric motors which are provided with feedback by means of adapted pressure transducers (pg 4; pg 8, ¶ 3; pg 10, ¶ 4; pg 14 ¶ 1-pg 16, ¶ 2; fig 19-21; clm 1 & 8-9), however Lenhardt does not disclose one of the first & second refillable piston-cylinder 
Hayama discloses a discharge apparatus for supplying a high viscosity paste-like material (abs; [0008]; fig 1; clm 1), comprising the first dosage syringe pump 31 and the separate second dosage syringe pump 32 for the dosage and feeding of the paste-like material ([0035]; fig 1), and CPU controller 91 configure to activate the first dosage syringe pump 31 and the separate second dosage syringe pump 32 alternately, so that one of them provides flow continuity to a discharge nozzle 50 while the other one is being reloaded ([0024]; [0035]; [0044]-[0047]; [0052]-[0059]; fig 1, 3 & 4A-4B), the first dosage syringe pump 31 and the separate second dosage syringe pump 32 being activatable, simultaneously and jointly ([0060]-[0062]; fig 5A-5D), wherein the CPU controller 91 is configured to activate the first dosage syringe pump 31 and the separate second dosage syringe pump 32 such that one of them has a flow-rate ramp that passes from the steady-state value to zero and the other one of the first dosage syringe pump 31 and the separate second dosage syringe pump 32 is complementarily and has a flow-rate ramp that passes from zero to the steady-state value (i.e. in fig 6, the flow rate of each syringe pump is equal to the slope of the graph of the respective syringe piston position, wherein, as shown in fig 6, the first dosage syringe pump 31 pumps paste at a constant rate between times T3 and T4 while the second dosage syringe pump 32 being complimentary, is being refilled; then the second first dosage syringe pump 32 pumps paste at a constant rate between times T7 and T8 while the first dosage syringe pump 31 being complimentary, is being refilled; and between times T4 
As regards to claim 7, Lenhardt discloses a device (pg 1-3, description; fig 19-21; clm 8-17), wherein said first & second refillable piston-cylinder units 11, 12, are disposed on a carriage support 1 in order to shorten a path of said product (pg 13 ¶ 3-pg 14, ¶ 4; fig 19-21; clm 1 & 8-9). 
As regards to claim 8, Lenhardt discloses a device (pg 1-3, description; fig 19-21; clm 8-17), wherein said first & second refillable piston-cylinder units 11, 12, include a plurality of connection circuits having flow controls of which, with respect to said extrusion nozzle 17, are substantially of the three-way valve and/or two-way valve and/or one-way valve type (pg 13 ¶ 4-pg 14, ¶ 4; fig 19-21; clm 1 & 8-9).
In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the process intended to be used with the apparatus. See MPEP 2114.
As regards to claim 9, Lenhardt discloses a device (pg 1-3, description; fig 19-21; clm 8-17), wherein said polymeric plastic product is configured to be dosed and fed to said extrusion nozzle 17 through said joined first & second refillable piston-cylinder units 11, 12, each of which is configured to dose and feed simultaneously said base product and optionally said catalyst product, said first & second refillable piston-cylinder units 11, 12, having a plurality of syringes and/or pistons and cylinders, said first & second refillable piston-cylinder units 11, 12, being adapted to provide continuity of flow by 
As regards to claim 10, Lenhardt discloses a device (pg 1-3, description; fig 19-21; clm 8-17), wherein said plastic product is configured to be dosed and fed to said extrusion nozzle 17 through said joined first & second refillable piston-cylinder units 11, 12, each of which configured to dose and feed simultaneously said base product and said catalyst product, said first & second refillable piston-cylinder units 11, 12, having a plurality of syringes and/or pistons and cylinders said first & second refillable piston-cylinder units 11, 12, being adapted to provide continuity of flow (pg 4, ¶ 1-pg 8, ¶ 3; pg 10, ¶ 4; pg 14 ¶ 1-pg 19, ¶ 1; fig 19-21; clm 1), however Lenhardt does not disclose wherein said flow-rate ramps are mutually complementary so that said flow-rate ramp of said dosage assembly configured to pass from the steady-state value to zero and complementarily said flow-rate ramp of said joint second refillable piston-cylinder unit 12 configured to pass from zero to the steady-state value, and vice versa.
Hayama discloses a discharge apparatus for supplying a high viscosity paste-like material (abs; [0008]; fig 1; clm 1), comprising a first dosage syringe pump 31 and a separate second dosage syringe pump 32 for the dosage and feeding of the paste-like material ([0035]; fig 1), and CPU controller 91 configure to activate the first dosage syringe pump 31 and the separate second dosage syringe pump 32 alternately, so that one of them provides flow continuity to a discharge nozzle 50 while the other one is being reloaded ([0024]; [0035]; ([0044]-[0047]; [0052]-[0059]; fig 1, 3 & 4A-4B), the first 
As regards to claim 12, Lenhardt discloses a device (pg 1-3, description; fig 19-21; clm 8-17), wherein the controller (implicit, motor 8 and speed sensor 10 are controlled, see pg 13, ¶ 3) is also configured to correct a displacement of the first & second refillable piston-cylinder units 11, 12, to compensate for a compressibility of the product according to an instant pressure by aligning its own pressure with the pressure of the refillable piston-cylinder unit that is quitting, by means of the actuations of adapted synchronous electric motors which are provided with feedback by means of adapted pressure transducers (pg 4; pg 8, ¶ 3; pg 10, ¶ 4; pg 14 ¶ 1-pg 16, ¶ 2; fig 19-21; clm 1 & 8-9).

Double Patenting
8. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 

9.    Claims 1-2, 5-6 & 11 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 5-6 of copending Application No. 15/668,440 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same dosage device using different combinations of limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
10.	Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) The specification has been objected to for allegedly adding new matter. Applicant respectfully disagrees. As provided in the specification, support for the claim limitations is evident in paragraphs [0090, 0091] of the published application, and would be appreciated by one of ordinary skill in the art, when considering the disclosure. 
Moreover, Applicant notes that the piping and instrument diagrams of Figures 8-10 illustrate the first and second transducers (represented by "PIC") being arranged downstream (of assemblies A and B). With the previously amended Figures clarifying element 413 with respect to Figures SA and SB as well as element 513 with respect to Figures 6A and 6B, this claimed orientation is clear. As such, no new matter was added. Applicant respectfully asserts that further amendments are not necessary because there is adequate support for the claim limitations.  
Claims 1, 2, and 5-12 have been rejected under 35 U.S.C. §112(a) for allegedly not complying with the written description. Applicant herein respectfully asserts that, in accordance with the foregoing, Figures 8-10 and the specification provide adequate support for the claimed limitation. As such, the written description rejection is overcome.
(b) Firstly, Applicant disagrees with the interpretation of the Lenhardt reference. In this respect, it appears that the Examiner has relied on a particular aspect of the reference and excluded other aspects of the Lenhardt disclosure in order to support an obviousness allegation. Applicant respectfully asserts that the Lenhardt citations relied upon are inaccurate. They do not correspond with the actual Lenhardt disclosure. Moreover, Applicant respectfully urges that the rejection be withdrawn on the basis that Lenhardt does not represent that which the Examiner relies upon. Accordingly, the Examiner is incorrect in the interpretation of Lenhardt. Lenhardt does not teach or disclose what the Examiner contends. Furthermore, the Examiner is incorrect in concluding that a person skilled in the art would have found the claimed invention obvious based on this reference.
The Office Action alleges that Lenhardt discloses "wherein each one of said first dosage assembly or said second dosage assembly that is taking over is configured to align its own pressure with the pressure of said dosage assembly that is quitting" corresponding to Applicant's claim 1. Applicant disagrees at least because there is no corresponding passage in Lenhardt that mentions this feature, nor is there any corresponding disclosure in Lenhardt to a controller that is able to control two 
complimentary flows. Therefore, upon Applicant's review of the Lenhardt reference, Applicant respectfully maintains that the valve block 15 of Lenhardt is a simple four-way rotary valve that does not have any relevance to Applicant's claim 1.
	(c) Secondly, the Office Action concedes that Lenhardt does not teach or disclose all of Applicant's claimed limitations. Notably, Lenhardt does not provide any configuration to communicate with an operator interface disposed on a control post and one of the first and second refillable piston-cylinder units having a flow-rate ramp that passes from the steady- state value to zero and the other of the first and second refillable piston-cylinder units is complementarily and includes a flow-rate ramp that passes from zero to the steady-state value, or by means of the actuations of adapted synchronous electric motors, which are provided with feedback by means of adapted pressure transducers. Instead, Hayama is relied upon for allegedly disclosing a discharge apparatus. Thus, this disclosure would not be relied upon by one of ordinary skill in the art to modify Lenhardt and result in Applicant's claimed invention.  This is contrary to Applicant's claimed invention and related disclosure where the dosing element are the twin syringes, 400, 500, able to and configured to feed the nozzle 301 with a constant flow rate.
 (d) Next, Applicant respectfully asserts that Yanagita also does not remedy these deficiencies. Applicant disagrees with the reliance on Figure 1 of Yanagita because, as is evident, the pressure transducers 52A, 52B are located upstream the pistons 32A, 32B, where there is atmospheric air and not the process material. 
Next, Applicant respectfully points out that Yanagita relates to the use of feedback signals (for the flow rate) from encoders 50 and (for the pressure) from the pressure transducers 52. Those signals are sent to a robot controller 6 that drives meter cylinders 36 that are pneumatic actuators.
Accordingly, one of ordinary skill in the art would not have considered Yanagita because he would have realized that Yanagita is unable to control the flow rate and the pressure independently because the pneumatic actuators do not guarantee stability and lack of hysteresis. In fact, the friction and the starting friction between the piston and cylinder of the pneumatic actuator would be responsible for an incorrect operation. As such, the resulting combination would not be obvious. 
(e) Finally, Applicant notes that the process fluid (thermoplastic product) that is used varies its volume as a function of the pressure, such that the operation of the Yanagita pneumatic actuator would not guarantee the desired result, which is instead obtained by Applicant's claimed electric motors. Still further, this problem is worsened by the use of a non-Newtonian fluid.  Still further, the Yanagita pressure regulators 44A, 44B are pneumatic and are not suitable to provide an actuation for the shotmeters 14A, 14B.
(f) Double patenting rejection.
(g) For at least the above reasons, Applicant respectfully asserts that the proposed combination of Lenhardt, Hayama, and Yanagita does not teach or disclose Applicant's claimed dosage device. As such, Applicant respectfully submits that a prima facie case of obviousness does not exist regarding claim 1 with respect to Lenhardt, Hayama, and Yanagita. Thus, amended claim 1 is allowable.
As mentioned at the outset, claims 2 and 5-12 are also rejected as being obvious over Lenhardt in view of Hayama and Yanagita. Claims 2 and 5-12 variously depend from non-obvious claim 1 and are thus, correspondingly non-obvious and allowable.

11.	In response to applicant’s arguments, please consider the following comments.
(a) As already discussed above in detail, the original specification does not recite arranged individually downstream of said first and second dosage assemblies and separated from said first and second dosage assemblies. When looking at figures 5A-6B, it appears first and second pressure transducers 410, 510, are arranged upstream within and an integral part of the first dosage assembly 400 and the second dosage assembly 500, not downstream and separated. Looking to figures 8-11, PIC (Controlled Indicated Pressure) as argued by Applicant as being downstream is actually within the first and second dosage assemblies 400, 500, as clearly seen in figure 11. Examiner contends downstream (see fig 11) would be after the exit 413 (fig 5A), 513 (fig 6A), and somewhere within conduit leading to nozzle 301. Even further, Applicants instant specification recites:
[0090] Said transducer is arranged directly upstream of the valve (509), in the various versions of solutions for this valve, so that the pressure controls are not affected by the load losses of the circuits upstream thereof. 
[0091] This is evident in FIGS. 8 to 10 by means of the symbol PIC (Controlled Indicated Pressure).
Thus, Examiner respectfully contends each of the first and second pressure transducers 410, 510, are arranged within and an integral part of the first dosage upstream, not downstream as claimed.
 Claims 1-2 & 5-12 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment to claim 1, lines 19-20 which recites “arranged individually downstream of said first and second dosage assemblies and separated from said first and second dosage assemblies” is not supported by the original specification or claims and therefore considered new matter.
(b) Lenhardt discloses “The block 5 carries two alternately operated refillable piston-cylinder units 11 and 12 for the intermediate storing and dispensing 14 of the plastic substance from which spacers should be formed. The piston-cylinder units 11 and 12 are each equipped with a liquid level indicator 13, 14 with a limit switch. The two piston-cylinder units 11 and 12 are based on a common valve block 15 in which a heated pressure hose 16 opens, through which the cylinder is provided with the plastic substance. In the valve block 15 there is a rotary slide which alternately connects a piston-cylinder unit 11 or 12 with the pressure hose 16 and the other piston-cylinder unit 12 or 11 with a nozzle 17.” (last 2 lines of pg 13-pg 14, ln 9); and 
“The device has a support 1, which is adjustable along a traverse
In order to perform this movement to a controllable extent and with a controllable speed, the motor 8 is connected to a rotor position encoder and a speed sensor 10.” (pg 13, ¶ 3).
That is, Lenhardt discloses a first refillable piston-cylinder unit 11 and a separate second refillable piston-cylinder unit 12 configured for dosage and feeding of the plastic product, and a controller (implicit, motor 8 and speed sensor 10 are controlled, see pg 13, ¶ 3) being configured to activate the first refillable piston-cylinder unit 11 and the separate second refillable piston-cylinder unit 12 alternately such that one of the first refillable piston-cylinder unit 11 and the separate second refillable piston-cylinder unit 12 is configured to provide continuity of flow to an extrusion nozzle 17 while the other of the first refillable piston-cylinder unit 11 and the separate second refillable piston-cylinder unit 12 is configured to reload, the first & second refillable piston-cylinder units 11, 12, being activatable to be in a reload state or a dispensing state, simultaneously and jointly, wherein the controller (implicit, motor 8 and speed sensor 10 are controlled, see pg 13, ¶ 3) being configured to activate the first refillable piston-cylinder unit 11 and the separate second refillable piston-cylinder unit 12, wherein each one of the second or first refillable piston-cylinder unit 12, 11, that is taking over is configure to align its own "wherein each one of said first dosage assembly or said second dosage assembly that is taking over is configured to align its own pressure with the pressure of said dosage assembly that is quitting" and a controller that is able to control two complimentary flows.
	Examiner contends the two alternately operated refillable piston-cylinder units 11 and 12 for the intermediate storing and dispensing 14 of the plastic substance are not manually controlled but electronically controlled by the common valve block 15 as the device is electronically controlled, not manually controlled and a person skilled in the art would have indeed found the claimed invention obvious based on the Lenhardt reference.
(c) Hayama discloses: 
[0035] The pressurizing unit 30 is a dual syringe unit with two syringe pumps 31, 32. More specifically, the pressurizing unit 30 includes two syringe pumps 31, 32 connected in parallel with each other on a flow path from the guiding unit 20 to the nozzle 50. One syringe pump (hereinafter, referred to as a "first syringe" according to need) 31 includes a cylinder 311 capable of storing the application liquid inside, a piston 312 to be inserted and withdrawn into and from the cylinder 311 and a motor 313 for driving the piston 312 to insert and withdraw the piston 312 into and from the cylinder 311. The other syringe pump (hereinafter, referred to as a "second syringe" according to need) 32 also has a similar structure. Specifically, the second syringe 32 includes a cylinder 321 capable of storing the application liquid inside, a piston 322 to be inserted and withdrawn into and from the cylinder 321 and a motor 323 for driving the piston 322 to insert and withdraw the piston 322 into and from the cylinder 321.
 [0044] FIG. 3 is a block diagram showing a control configuration of this applying apparatus. This applying apparatus 1 includes a CPU (Central Processing Unit) 91 for controlling the operation of the entire apparatus, a motor driver 92 for driving motors provided in the respective units according to a control command from the CPU 91 and a valve driver 93 for driving the valves provided in the respective units according to a control command from the CPU 91. 
[0045] The motor driver 92 gives drive signals to the first syringe drive motor 313, the second syringe drive motor 323, a supply pump drive motor 221 coupled to the supply pump 22 to drive the supply pump 22, a discharge pump drive motor 411 coupled to the discharge pump 41 to drive the discharge pump 41, a stirring wing drive motor 161 for driving stirring wings (FIG. 7, etc.) provided in the hopper tank 10 to stir the application liquid as described later and a take-up roller drive motor 721 for driving and rotating the take-up roller 72 for taking up the base material S and the like, and operates these drive motors in accordance with a control signal from the CPU 91. 
[0046] Further, the valve driver 93 gives drive signals to various valves provided in the apparatus, specifically the liquid supply valve 23, the syringe switching valve 33, the first syringe liquid discharge valve 361, the second syringe liquid discharge valve 362, the nozzle flow path opening valve 45 and the return flow path opening valve 46 and the like and opens and closes these in accordance with a control signal from the CPU 91. These respective valves, the first syringe liquid discharge valve 361 in particular, the second syringe liquid discharge valve 362, the nozzle flow path opening valve 45 and the return flow path opening valve 46 are preferably of such a type that a valve linearly moves back and forth by being motor-driven from the need to switch the flow paths of the application liquid in a short time with good controllability. In this case, the valve driver 93 has a function of driving the motors for moving these valves back and forth. 
[0047] An input interface (I/F) 94 for receiving an operation input from a user is connected to the CPU 91. A process corresponding to an instruction given from the user via the input interface 94 is performed by the CPU 91. Further, pressure detection signals from the pressure sensors 26, 38 respectively connected to the pipes 24, 37 and a flow rate detection signal from the flowmeter 42 are input to the CPU 91, and the CPU 91 controls the operation of each unit based on these input signals. 
[0052] FIGS. 4A and 4B are views diagrammatically showing a basic operation of this applying apparatus 1. Note that, in FIGS. 4A and 4B, the flow paths of the application liquid opened by opening and closing the valves are shown in solid line and those closed thereby are shown in broken line. Further, the valves are not shown to make FIGS. 4A and 4B easy to see. FIGS. 4A and 4B show two phases different from each other in a state transition of the apparatus. 
[0053] In the phase shown in FIG. 4A, a flow path extending from the supply pump 22 to the first syringe 31 via the pipe 341 is open, whereas a flow path extending from the first syringe 31 to the discharge pump 41 via the pipe 351 is closed. If the piston 312 of the first syringe 31 is pulled up as shown by an arrow at this time, the application liquid supplied from the hopper tank 10 via the supply pump 22 is filled into the first syringe 31. 
[0054] Contrary to this, on the side of the second syringe 32, a flow path extending from the supply pump 22 to the second syringe 32 via the pipe 342 is closed, whereas a flow path extending from the second syringe 32 to the discharge pump 41 via the pipe 352 is open. If the piston 322 of the second syringe 32 is pulled down as shown by an arrow at this time, the application liquid in the second syringe 32 is pressurized and pushed out to the pipe 352, and the thus pressurized application liquid is supplied to the discharge pump 41. 
[0055] Since the application liquid is pressurized at a side upstream of the discharge pump 41, the application liquid is pushed into the cavity formed with the rotation of the rotor of the discharge pump 41 from outside and a suction amount is sufficient. Thus, the application liquid can be fed at the flow rate indicated by the theoretical value by the rotation of the rotor. By opening a flow path extending from the discharge pump 41 to the nozzle 50 via the output pipe 43, the application liquid is discharged at a discharge rate as indicated by a design value from the nozzle 50. 
[0056] Since the flow path from the supply pump 22 to the second syringe 32 is closed and the flow path from the first syringe 31 to the discharge pump 41 is closed, the influence of an operation of filling the application liquid into the first syringe 31 on an operation of pressurizing the application liquid by the second syringe 32 is avoided. Simultaneously with this, the influence of the operation of pressurizing the application liquid by the second syringe 32 on the operation of filling the application liquid into the first syringe 31 is also avoided. 
[0057] On the other hand, in the phase shown in FIG. 4B, contrary to the above, a flow path extending from the hopper tank 10 to the second syringe 32 via the supply pump 22 is open, whereas a flow path from the first syringe 31 to the discharge pump 41 is open. In this state, the application liquid can be filled into the second syringe 32 during and independently of the pressurization of the application liquid by the first syringe 31. 
[0058] By alternatively exhibiting these two states, the application liquid on the side upstream of the discharge pump 41 can be constantly pressurized to be stably fed from the discharge pump 41. The CPU 91 detects the pressure in the pipe by the pressure sensor 38 connected to the common pipe 37 upstream of the discharge pump 41 and controls the first syringe 31 and the second syringe 32 (more specifically the first syringe drive motor 313 and the second syringe drive motor 323) based on that output. By doing so, the positive pressure applied to the application liquid can be maintained to be constant. As a result, the application liquid can be fed at a constant flow rate without pulsation by maintaining the volume efficiency of the discharge pump 41 to be constant. 
[0059] Further, the CPU 91 controls the supply pump 22 based on a detection result of the pressure sensor 26 connected to the pipe 24 to maintain the pressure of the application liquid in the pipes 341, 342 in a predetermined range. This enables the application liquid to be efficiently and reliably filled into the first syringe 31 and the second syringe 32. That is, the supply pump 22 has a function of compensating for a reduction in the suction ability of the first and second syringes 31, 32. Since the amount of the application liquid filled into the syringe is mainly determined by how much the piston is pulled up, the pressure detected by the pressure sensor 26 has only to be in a predetermined positive pressure range and needs not necessarily be constant.
That is, Hayama discloses a first dosage syringe pump 31 and a separate second dosage syringe pump 32 for the dosage and feeding of the paste-like material ([0035]; fig 1), and a CPU controller 91 configured to communicate with an operator input interface 94 on a control post ([0044]-[0047]; fig 3), the CPU controller 91 configure to activate the first dosage syringe pump 31 and the separate second dosage syringe pump 32 alternately, so that one of them provides flow continuity to a discharge nozzle 50 while the other one is being reloaded ([0024]; [0035]; [0052]-[0079]; fig 1 & 3-6), the first dosage syringe pump 31 and the separate second dosage syringe pump 32 being activatable, simultaneously and jointly ([0044]-[0063]; fig 3-6), wherein the CPU controller 91 is configured to activate the first dosage syringe pump 31 and the separate second dosage syringe pump 32 such that one of them has a flow-rate ramp that passes from a steady-state value to zero and the other one of the first dosage syringe pump 31 and the separate second dosage syringe pump 32 is complementarily and has a flow-rate ramp that passes from zero to the steady-state value (i.e. in fig 6, the flow rate of each syringe pump is equal to the slope of the graph of the respective syringe piston position, wherein, as shown in fig 6, the first dosage syringe pump 31 pumps paste at a constant rate between times T3 and T4 while the second dosage syringe 
In view of the explicit teachings of Hayama, Examiner respectfully contends this disclosure would indeed be relied upon by one of ordinary skill in the art to modify Lenhardt and result in Applicant's claimed invention.  The explicit teachings of Hayama are not contrary to Applicant's claimed invention and related disclosure where the dosing element are the twin syringes, 400, 500, able to and configured to feed the nozzle 301 with a constant flow rate, but are instead in the same field of endeavor and solve the same problem.
(d) As clearly seen in figure 1 and contrary to Applicants assertion that the pressure transducers 52A, 52B are located upstream, the first and second dosage shotmeters 14A, 14B, are each provided with a respective first and second pressure 
Further, as already discussed above in detail in regards to claim 1, Yanagita discloses a frame 12 that houses first and second dosage shotmeters 14A, 14B, wherein the function of each shotmeter 14A, 14B, is to provide material 16 to be sprayed or otherwise applied to a piece wherein the piece is located at the end of a robot 18 with a dispensing outlet 26 is disposed at a distal end 28 of the robot arm 20 for applying material 16, a list of which may include, but are not limited to, sealant, paint, adhesive, weld material, caulk and the like, and wherein the first and second dosage shotmeters 14A, 14B, are each provided with a respective first and second pressure transducer 52A, 52B, arranged individually downstream of  the first and second dosage shotmeters 14A, 14B, and separated from (via a hose, see fig 1) the first and second dosage shotmeters 14A, 14B, wherein the first pressure transducer 52A monitors the pressure of the first dosage shotmeter 14A and the second pressure transducer 52B monitors the pressure of the second dosage shotmeter 14B (abs; col 2, ln 31-col 4, ln 37; fig 1; clm 6-7 & 11). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include wherein the first and second dosage shotmeters 14A, 14B, are each provided with a respective first and second pressure transducer 52A, 52B, arranged individually downstream of the first and second dosage shotmeters 14A, 14B, and separated from (via a hose, see fig 1) the first and second dosage shotmeters 14A, 14B, wherein the first pressure transducer 52A monitors the 
Even further, as already discussed above in detail in regards to claim 1, Examiner only relied upon Yanagita to teach the pressure transducers which were already disclosed by Hayama to be arranged individually downstream of said first and second dosage assemblies and separated from said first and second dosage assemblies, wherein the first pressure transducer monitors the pressure of the first dosage assembly and the second pressure transducer monitors the pressure of the 
(e) Examiner contends the (thermoplastic product) that is used, i.e. the recitation “monocomponent or bicomponent polymeric product”, this recitation is a statement of intended use which does not patentably distinguish over Lenhardt since Lenhardt meets all the structural elements of the claim and is capable to apply a monocomponent or bicomponent polymeric product, if so desired, and does not add structure to the claim. Thus, the monocomponent or bicomponent polymeric product is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the process intended to be used with the apparatus. See MPEP 2114.

Further, Applicants arguments are not commensurate with the breadth of the currently amended claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Newtonian fluid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(f) Claims 1-2, 5-6 & 11 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 5-6 of copending Application No. 15/668,440 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same dosage device using different combinations of limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
prima facie case of obviousness does indeed exist regarding claim 1 with respect to Lenhardt, Hayama, and Yanagita. Thus, amended claim 1 is not allowable.
Claims 2 & 5-12 are rejected at least based on their dependency from claim 1, as well as for their own rejections on the merits, respectively. 

Conclusion
12.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717